



COURT OF APPEAL FOR ONTARIO

CITATION: Predie v. Sprenger, 2014 ONCA 783

DATE: 20141105

DOCKET: C58741

Doherty, Epstein and Tulloch JJ.A.

BETWEEN

Daniel Gary Predie

Applicant (Appellant)

and

Deborah Winifred Sprenger

Respondent (Respondent)

Daniel Predie, acting in person

Deborah Sprenger, acting in person

Heard: October 31, 2014

On appeal from the order of Justice John R. McCarthy of
    the Superior Court of Justice, dated March 27, 2014.

APPEAL BOOK ENDORSEMENT

[1]

We see no reason to interfere with the dismissal of the motion.  The
    motion judge correctly identified the controlling authority.  He found as a
    fact that while compliance was imperfect there was no deliberate or wilful
    violation of the order.  We defer to that finding.  The appeal is dismissed.


